                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDY MARTIN,                                       Case No. 19-cv-01227-EMC
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART DEFENDANTS’
                                                                                            MOTION FOR PARTIAL SUMMARY
                                  10     CITY OF SAN JOSE, et al.,                          JUDGMENT; AND DENYING
                                                                                            PLAINTIFF’S MOTION FOR PARTIAL
                                  11                     Defendants.                        SUMMARY JUDGMENT
                                  12                                                        Docket Nos. 47-48
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Andy Martin has filed suit against Defendants the City of San Jose and Alexandre

                                  15   Vieira-Ribeiro (“Officer Ribeiro”), a City police officer. The suit relates to an incident in which

                                  16   Officer Ribeiro was pursuing Mr. Martin in a police car and then hit Mr. Martin and ran him over.

                                  17   Currently pending before the Court are (1) Defendants’ motion for partial summary judgment and

                                  18   (2) Mr. Martin’s motion for partial summary judgment.

                                  19           Having considered the parties’ briefs and accompanying submissions, as well as the oral

                                  20   argument of counsel, the Court hereby GRANTS in part and DENIES in part Defendants’ motion

                                  21   and DENIES Mr. Martin’s motion.

                                  22                       I.         FACTUAL & PROCEDURAL BACKGROUND

                                  23   A.      Causes of Action

                                  24           In his complaint, Mr. Martin asserts the following causes of action:

                                  25              (1) Unlawful seizure (Fourth Amendment) in violation of 42 U.S.C. § 1983 – against

                                  26                   Officer Ribeiro only. According to Mr. Martin, at the time he was hit and run over,

                                  27                   Officer Ribeiro “did not have reasonable suspicion and/or probable cause to justify

                                  28                   any seizure whatsoever. Defendant simply ran over Plaintiff and determined
                                           Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 2 of 30




                                   1                  afterwards if he matched the identifying information of a suspect.” Compl. ¶ 19.

                                   2              (2) Excessive force (Fourth Amendment) in violation of 42 U.S.C. § 1983 – against

                                   3                  Officer Ribeiro only. According to Mr. Martin, Officer Ribeiro used excessive

                                   4                  force when he ran over Mr. Martin with the police car. In addition, after Mr.

                                   5                  Martin was already run over, Officer Ribeiro “backed over Plaintiff again.”

                                   6                  Compl. ¶ 22.

                                   7              (3) Unconstitutional custom or policy in violation of 42 U.S.C. § 1983 – against the

                                   8                  City only. According to Mr. Martin, Officer Ribeiro “has not been re-trained or

                                   9                  disciplined for explicit use of excessive and deadly force against an unarmed and

                                  10                  incapacitated person.” Compl. ¶ 26. Mr. Martin also alleges that “this incident is

                                  11                  only the latest to a collection and trend of excessive and deadly force incidents

                                  12                  committed by SJPD officers.” Compl. ¶ 26 (citing three incidents in which a
Northern District of California
 United States District Court




                                  13                  person was shot and either killed or seriously injured).

                                  14              (4) Battery in violation of California Penal Code § 242 – against Officer Ribeiro only.

                                  15              (5) Negligence – against both Defendants.1

                                  16              (6) Unlawful seizure and excessive force (Fourth Amendment) in violation of the Bane

                                  17                  Act (California Civil Code § 52.1) – against both Defendants.2

                                  18          In their motion for partial summary judgment, Defendants seek summary judgment on all

                                  19   causes of action except for the fifth (negligence).

                                  20          In his motion for partial summary judgment, Mr. Martin seeks summary judgment with

                                  21   respect to liability (not damages) on his excessive force and negligence claims. For the negligence

                                  22   claim, Mr. Martin would also leave for the jury the issue of comparative fault which would impact

                                  23   damages.

                                  24

                                  25   1
                                         The title for the cause of action indicates that only Officer Ribeiro is being sued for negligence.
                                  26   However, in a later paragraph, Mr. Martin alleges that he is seeking to hold the City vicariously
                                       liable. See Compl. ¶ 44.
                                  27   2
                                         Similar to above, the title for the cause of action indicates that only Officer Ribeiro is being sued
                                  28   for a violation of the Bane Act. But, in a later paragraph, Mr. Martin alleges that he is seeking to
                                       hold the City vicariously liable. See Compl. ¶ 52.
                                                                                           2
                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 3 of 30




                                   1   B.       Evidence of Record

                                   2            The evidence submitted by the parties reflects as follows. Where there are disputed facts

                                   3   and/or objections to evidence,3 they are so noted.

                                   4            1.      Dispute with Mall Security Guards

                                   5            The incident at issue took place on May 2, 2018. The relevant events began in the

                                   6   afternoon, when Mr. Martin, his cousin (Jovani Avila), and a third individual (a friend of Mr.

                                   7   Avila) were at a restaurant in San Jose. Mr. Martin had two mimosas at the restaurant. See Martin

                                   8   Depo. at 59-60.

                                   9            At about 4:15 p.m., Mr. Martin and his two companions took a Lyft from the restaurant to

                                  10   Eastridge Mall. See Martin Depo. at 61. There, they went to “Round 1,” an entertainment

                                  11   establishment, where they played pool, bowled, and ate and drank. See Martin Depo. at 62-64. At

                                  12   his deposition, Mr. Martin testified that the three shared about three pitchers (about two glasses
Northern District of California
 United States District Court




                                  13   each from each pitcher). See Martin Depo. at 64-66. But in a police interview conducted shortly

                                  14   after the incident, Mr. Martin stated that he had four pitchers to drink. His BAC (taken at the

                                  15   hospital after the incident) was .126%. See Sciba Decl. ¶ 6.

                                  16            At some point, a woman joined the three individuals at Round 1. See Martin Depo. at 61.

                                  17   And at some point, after a phone call with her boyfriend, the woman became very upset (crying)

                                  18   and walked out of Round 1. Mr. Martin followed her. See Martin Depo. at 69-70. A security

                                  19   guard then told Mr. Martin to leave, apparently because she thought Mr. Martin was making the

                                  20   woman angry. See Martin Depo. at 70. Mr. Martin, however, was allowed to go back into Round

                                  21   1. Subsequently, a second security guard approached Mr. Martin and his companions and asked

                                  22   them to leave, purportedly because they were being too loud. See Martin Depo. at 71-72. They

                                  23   did not. The security guard walked away, but then three security guards approached Mr. Martin

                                  24   and his companions and asked them to leave. See Martin Depo. at 72-73. It appears that the

                                  25   cousin’s friend left right away. See Martin Depo. at 76. The security guards and Mr. Martin then

                                  26   began to verbally engage with one another (e.g., the “guards told us to get the fuck out of here”

                                  27

                                  28   3
                                           Only relevant objections are addressed.
                                                                                         3
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 4 of 30




                                   1   and that “they’re going to beat us up” “if we don’t get out of here” and “I told [one guard] he

                                   2   didn’t want no problems”). Martin Depo. at 73-74. However, neither Mr. Martin nor his cousin

                                   3   threatened the guards – either verbally or physically. See Martin Depo. at 77-78 (denying that

                                   4   they said they were “going to put holes” in the guards or that they showed a knife).

                                   5           Because of the security guards, Mr. Martin and his cousin eventually left the mall.

                                   6           2.      Bike Trail

                                   7           Upon leaving, Mr. Martin and his cousin first got onto a Valley Transportation Authority

                                   8   (“VTA”) bus at a stop near the mall; however, they soon got off, apparently because they decided

                                   9   to take a Lyft instead. See Martin Depo. at 79-80. The two then decided to get a Lyft from a

                                  10   shopping center across the street from the mall. To get to the shopping center, they had to cross

                                  11   the Capitol Expressway (8 lanes of traffic total, 4 going each way). See Martin Depo. at 80-83,

                                  12   88. Mr. Martin and his cousin did not cross the Expressway at a crosswalk. See Martin Depo. at
Northern District of California
 United States District Court




                                  13   85. The Expressway had a center divide, dividing one set of lanes from the other. See Martin

                                  14   Depo. at 86. There was a chain-link fence, higher than 6 feet, on the center divide. Mr. Martin

                                  15   and his cousin had to climb over the fence to cross the Expressway. See Martin Depo. at 86-88.

                                  16           After crossing the Expressway, Mr. Martin and his cousin did not go into the shopping

                                  17   center area directly but instead went onto a nearby bike path, which was divided from the

                                  18   shopping center parking lot by a chain-link fence. See Martin Depo. at 90-91. The chain-link

                                  19   fence – at least 6 feet high – is to the left of the trail. To the right of the trail is a creek. The width

                                  20   between the fence and creek is about 40 feet. See Sciba Decl. ¶ 3.

                                  21           3.      Police Dispatch

                                  22           Officer Ribeiro was working as a solo patrol officer near the area. He was wearing a

                                  23   police uniform and driving a marked police car. See Ribeiro Decl. ¶ 3. On the radio, he heard the

                                  24   police dispatch report “an incident at Eastridge Mall in which two Hispanic males were

                                  25   threatening to shoot security guards but no weapons had been seen.” Ribeiro Decl. ¶ 4. The same

                                  26   or similar information was provided on the computer in Officer Ribeiro’s police car (i.e., CAD or

                                  27   Computer-Aided Dispatch). See Ribeiro Decl. ¶ 4; Buelna Decl., Ex. 2 (CAD log) (reflecting the

                                  28   following note from dispatch, at about 8:16 p.m.: “2 HMA’S ARE OUTSIDE OF RED
                                                                                            4
                                           Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 5 of 30




                                   1   ROBIN . . . THREATENING TO SHOOT SEC GUARDS . . . NO WEPS SEEN . . . MTF”).

                                   2           Officer Ribeiro then heard and “saw on the CAD a report that the men were reaching for

                                   3   their waistbands” and that “[o]ne was reaching for his waist and hat, threatening the security

                                   4   guard. The individuals were described as Hispanic male adults in their mid-twenties to thirties.

                                   5   One had a black hat, white t-shirt, and grey pants. The other had a white shirt, blue jeans, black

                                   6   ha[t] with San Jose on it.” Ribeiro Decl. ¶ 5; see also Buelna Decl., Ex. 2 (“MALE WAS

                                   7   REACHING FOR HIS WAIST AND HIS HAT THREATENING SEC”). Mr. Martin was the

                                   8   second individual described although it is far from clear whether Officer Ribeiro knew so at the

                                   9   time.

                                  10           The CAD later indicated that the two suspects “were walking towards VTA” and

                                  11   threatening to stab security. Ribeiro Decl. ¶¶ 6-7; see also Buelna Decl., Ex. 2 (note from

                                  12   dispatch, at about 8:19 p.m.). The police dispatch then “upgraded to call to a weapons call” and
Northern District of California
 United States District Court




                                  13   “changed the status of the call to ‘priority 1,’ which is a top priority, calling for an emergency

                                  14   response.” Ribeiro Decl. ¶ 9; see also Buelna Decl., Ex. 2. Dispatch then reported that one of the

                                  15   men had pulled out a knife, and identified the man with the knife as the one with the white shirt

                                  16   and black Sharks hat.4 See Ribeiro Decl. ¶ 10; see also Buelna Decl., Ex. 2 (“NOW

                                  17   THREATENING TO STAB SEC”); “MALE PULLED OUT A KNIFE”; “MALE WITH THE

                                  18   KNIFE – HMA WHI SHIRT BLK SHARKS HAT ON BUS 70”).

                                  19           Officer Ribeiro was close by the Eastridge mall “facing towards the VTA transit center”

                                  20   and saw “two Hispanic males who matched the descriptions provided by dispatch running across

                                  21   from the bus area of the transit center across Capitol Expressway.” Ribeiro Decl. ¶ 12. Officer

                                  22   Ribeiro activated the lights and siren on his police car and started to pursue the individuals. He

                                  23   saw the suspects climb over the chain-link fence on the center divide on the Capitol Expressway

                                  24

                                  25   4
                                         In his motion, Mr. Martin suggests that he could not have been the person with the knife (as
                                  26   reported by dispatch) because, as video footage shows, he had no hat on. See Pl.’s Mot at 2 n.1.
                                       However, in his own deposition, Mr. Martin admits that he had been wearing a hat, see Martin
                                  27   Depo. at 66, and it appears that the hat fell off during the police pursuit. See Ribeiro Opp’n Decl.
                                       ¶ 12 (testifying that, after the collision, he took photographs related to the incident; “[b]etween the
                                  28   entrance to the pathway . . . and the location of the accident, I found a black San Jose Shark’s hat
                                       on the dirt path”).
                                                                                            5
                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 6 of 30




                                   1   and then go onto the bike trail near the shopping center. See Ribeiro Decl. ¶¶ 12-13. Officer

                                   2   Ribeiro was familiar with the shopping center (but not the bike trail5): “It is a popular shopping

                                   3   center, with an In-N-Out Burger, Starbucks, Safeway, and several other businesses. . . . It is a busy

                                   4   shopping center, including in the evenings.” Ribeiro Decl. ¶ 16. Nothing indicated to Officer

                                   5   Ribeiro that the individuals were intoxicated. See Ribeiro Depo. at 65.

                                   6            4.      Collision

                                   7                    a.     Mr. Martin’s Version of Events

                                   8            The following constitutes Mr. Martin’s version of the events.

                                   9            According to Mr. Martin, he and his cousin were about half a football field into the bike

                                  10   trail when he noticed the police car with lights and sirens about five car-lengths back. See Martin

                                  11   Depo. at 94-95, 104-05. The police officer did not issue any verbal commands to him and his

                                  12   cousin. See Martin Depo. at 101. Mr. Martin and his cousin had been walking but eventually they
Northern District of California
 United States District Court




                                  13   began to jog. Mr. Martin thought that, if he were to stop, he would get hit.6 See Martin Depo. at

                                  14   102.

                                  15            Mr. Martin and his cousin were on the right side of the trail, near the creek, with Mr.

                                  16   Martin to the left of his cousin. Although Mr. Martin started on the right side of the trail, he

                                  17   started to move over gradually to the left side to get away from the police car. See Martin Depo. at

                                  18   105-06. When Mr. Martin went left, the police car also went left after him. See Martin Depo. at

                                  19   107, 110. Mr. Martin moved right to get away from the police car. The police car then hit him.

                                  20   See Martin Depo. at 112; see also Martin Depo. at 114 (denying that he turned to the left prior to

                                  21   getting hit). He was hit in the lower back and fell to the ground on his stomach where he was run

                                  22   over (in his lower back and/or pelvis). See Martin Depo. at 113, 116, 118, 122-23. Mr. Martin

                                  23   then blacked out but woke up when he felt pain in his ankle. He was under the police car.7 See

                                  24
                                       5
                                  25       See Ribeiro Depo. at 75.
                                       6
                                  26     Defendants suggest that Mr. Martin had no interest in actually stopping for the police because he
                                       had outstanding warrants. See, e.g., Defs.’ Opp’n at 1, 14. In this regard, Defendants also note
                                  27   that Mr. Martin gave his twin brother’s name to the police instead of his own after he was hit.
                                       7
                                  28    Mr. Martin was interviewed by the police (Sgt. Sciba) after the incident while he was in the
                                       hospital. Mr. Martin at that time gave a somewhat different account of what had happened. For
                                                                                       6
                                           Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 7 of 30




                                   1   Martin Depo. at 117.

                                   2          Mr. Martin maintains that there were three hits total: (1) when he was initially hit by the

                                   3   car, (2) then run over in the pelvic area, and (3) then run over on the ankle – when Officer Ribeiro

                                   4   backed his car up to run over him a second time.8 See generally Buelna Decl., Ex. 17 (report from

                                   5   Dr. Smith, a forensic reconstruction expert)9; see also Buelna Opp’n Decl., Ex. 1 (rebuttal report

                                   6   from Dr. Smith, discussing hits and related injuries).

                                   7          A police officer (i.e., Officer Ribeiro) then came up, patted Mr. Martin down, and

                                   8   handcuffed him. See Martin Depo. at 119-25. At some point, Officer Ribeiro also had Mr. Martin

                                   9   put into leg irons. See Ribeiro Depo. at 94-95.

                                  10                  b.      Officer Ribeiro’s Version of Events

                                  11          The following constitutes Officer Ribeiro’s version of the events.

                                  12          Officer Ribeiro still had the lights and sirens on his police car activated as he entered the
Northern District of California
 United States District Court




                                  13   bike trail. He followed the two men in his car for about 30 seconds. He tried to maintain a safe

                                  14   distance of about 15 feet from the men as they were running but sometimes it was more and

                                  15   sometimes less – e.g., sometimes as close as 3 feet, sometimes as far as 20-30 feet. See Ribeiro

                                  16   Depo. at 78, 85, 88-89; see also Ribeiro Decl. ¶ 19. As he was driving, he had the police radio in

                                  17   his right hand – his dominant hand – using it to communicate. See Ribeiro Depo. at 86-87, 100.

                                  18   One time, Officer Ribeiro saw Mr. Martin reach into his pocket or waistband as he was running.

                                  19

                                  20
                                       example, Mr. Martin stated that he was walking down the trail fast, not running, because he was
                                  21   trying to catch a Lyft and did not want it to leave him. Also, he could not recall being with
                                       another person. See generally Zoglin Decl., Ex. B (interview of Mr. Martin).
                                  22   8
                                        In their reply brief, Defendants make much of the fact that Mr. Martin did not testify during his
                                  23   deposition that the police car backed over him. See Defs.’ Reply at 9-10. But this is a silly
                                       argument. As indicated above, Mr. Martin blacked out after being hit and then awoke because of
                                  24   pain in his ankle.
                                       9
                                  25    Defendants have generally objected to the Smith expert report as well as other reports from
                                       Plaintiffs’ experts because they were unsworn, i.e., not attached to declarations from the experts.
                                  26   But Defendants rely on authorities that predate the 2010 amendments to Federal Rule of Civil
                                       Procedure 56. Those amendments included the addition of a new subsection to Rule 56 – i.e.,
                                  27   subsection (c). Rule 56(c)(2) provides: “(“A party may object that the material cited to support or
                                       dispute a fact cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ.
                                  28   P. 56(c)(2) (emphasis added). Furthermore, Mr. Martin has now cured any problems with the
                                       submission of expert declarations as part of his reply brief.
                                                                                         7
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 8 of 30




                                   1   See Ribeiro Depo. at 92; Ribeiro Decl. ¶ 21. (Mr. Martin admits that he pulled up his pants when

                                   2   walking on the trail before the police car came on to the trail. He also admits that he might have

                                   3   pulled up his pants more than once on the trail. See Martin Depo. at 109-10.)

                                   4            Officer Ribeiro saw Mr. Martin start to drift toward the left (while the cousin continued

                                   5   straight). Officer Ribeiro was concerned that Mr. Martin would try to get over the fence (he had

                                   6   recently climbed the fence at the Expressway center divide) and put people at the shopping center

                                   7   in danger (given that dispatch had indicated a knife at least). Officer Ribeiro was also concerned

                                   8   about having Mr. Martin on his left because then he would effectively be surrounded by the

                                   9   suspects on each side. See Ribeiro Depo. at 78, 93; Ribeiro Decl. ¶¶ 22, 24. Officer Ribeiro

                                  10   therefore drove to the left of Mr. Martin and slowed to about 3 mph; Officer Ribeiro then drove

                                  11   ahead and turned to the right. Officer Ribeiro went right with the intent of putting his car into the

                                  12   suspects’ path of travel and stopping them. See Ribeiro Depo. at 102, 105; Ribeiro Decl. ¶¶ 26-28.
Northern District of California
 United States District Court




                                  13            Mr. Martin suddenly turned to the left (i.e., toward the car) and fell to the ground. See

                                  14   Ribeiro Decl. ¶¶ 29-30. Officer Ribeiro “felt the front right tire of [his] vehicle lift off the

                                  15   ground.” Ribeiro Decl. ¶ 30. He applied the brakes. See Ribeiro Depo. at 42; Ribeiro Decl. ¶ 31.

                                  16   Officer Ribeiro then shifted gears to put his car from drive into park. To go from drive to park, he

                                  17   had to pass through reverse. In doing so, Officer Ribeiro got hung up for a moment in reverse

                                  18   because he had his radio in his right hand (his shifting hand). However, even though the car was

                                  19   in reverse gear, he did not actually drive backwards or otherwise back up over Mr. Martin. See

                                  20   Ribeiro Depo. at 44-45; Ribeiro Decl. ¶ 35. Officer Ribeiro did not intend to hit or run over Mr.

                                  21   Martin. See Ribeiro Decl. ¶ 34.

                                  22            Officer Ribeiro handcuffed Mr. Martin and then called an ambulance. See Ribeiro Decl. ¶

                                  23   32. At some point, Officer Ribeiro had Mr. Martin put into leg irons – purportedly to secure him

                                  24   so that he would not flee if the paramedics wanted to remove the handcuffs. See Ribeiro Depo. at

                                  25   94-95.

                                  26            No weapon was ever recovered. See Ribeiro Depo. at 82. Officer Ribeiro also admitted

                                  27   that he did not see either Mr. Martin or the cousin throw an object away at any point. See Ribeiro

                                  28   Depo. at 82. Although no weapon was recovered, it appears that Mr. Martin was still
                                                                                           8
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 9 of 30




                                   1   “CONVICTED of a misdemeanor violation of California Penal Code section 417(a)(1) (drawing

                                   2   or exhibiting a deadly weapon, other than a firearm, in a rude, angry, or threatening manner) on

                                   3   the date of incident at issue in this lawsuit.” Zoglin Decl., Ex. H (admission in response to RFA

                                   4   No. 12).

                                   5                  c.      Other Evidence

                                   6          Video footage of the collision has been submitted for the Court to review. There are two

                                   7   critical videos. The first is from Officer Ribeiro’s body camera, which captures the view from

                                   8   inside the car. See Buelna Decl., Ex. 9 (Ribeiro video). The second is from another officer –

                                   9   Officer Purnell – who responded to the dispatch and who viewed the collision from the outside (on

                                  10   the other side of the chain-link fence). See Buelna Decl., Ex. 13 (Purnell video).

                                  11          The Ribeiro video shows Officer Ribeiro steering with his left hand (the right hand is

                                  12   holding the radio) toward the left, then right, and then to the left again. (Mr. Martin seems to be
Northern District of California
 United States District Court




                                  13   taking the position that Officer Ribeiro hit him when the officer turned to the left the second time.

                                  14   See Pl.’s Reply at 2.) It then appears that Officer Ribeiro shifts gears in two separate motions.

                                  15   The video also shows that Officer Ribeiro denies running Mr. Martin over (“Nobody ran you over,

                                  16   dude”). In his deposition, Officer Ribeiro said he did not know why he said that; he suspected that

                                  17   some part of the car had rolled over Mr. Martin and he was still processing in his mind what had

                                  18   happened. See Ribeiro Depo. at 81.

                                  19          The Purnell video shows the men running and the police car following in what appears to

                                  20   be close proximity. The collision is not caught on camera, but the video does reflect the back of

                                  21   the police car after the collision – with the tail lights going from red (brake) to white (reverse) and

                                  22   then back to red (brake). Based on the Court’s review, is not clear one way or the other from the

                                  23   video whether the car backed up, but the car does appear to jolt up a little when the tail lights

                                  24   change in color from red to white. In a declaration, Officer Purnell asserts that “Officer Ribeiro’s

                                  25   patrol car did not back up or move in reverse.” Purnell Decl. ¶ 11. Defendants have also offered a

                                  26   declaration from a video expert who testifies that Officer Ribeiro did not reverse. See Flower

                                  27   Decl., Ex. A (Flower Report at 10) (“While in reverse gear, between [video] frames 1247 and

                                  28   1307 the tree line reflection is not moving laterally in the [left] side view mirror. That indicates
                                                                                          9
                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 10 of 30




                                   1   [the vehicle] is not moving. Those frames would show lateral movement right to left if [the

                                   2   vehicle] were moving backwards.”). Mr. Martin challenges the validity of the video expert’s

                                   3   opinion. See Pl.’s Reply at 3 (arguing that “Defendant reversed with his door ajar and moving,

                                   4   [and] Mr. Flowers does not explain how he accounted for the change in position of the door and its

                                   5   side mirror as contributory to the alleged stillness of the tree lining in the mirror”; also arguing

                                   6   that “you cannot consistently see the tree lining throughout the cited frames”).

                                   7            5.      Investigation of Collision

                                   8            Sgt. Sciba was a supervisor on duty on the day of the incident. He responded to the scene

                                   9   after the collision. See Sciba Decl. ¶ 3. He interviewed Mr. Martin at the hospital. See Sciba

                                  10   Decl. ¶ 5; see also Zoglin Decl., Ex. B (interview of Mr. Martin). He also later reviewed the body

                                  11   camera video footage and the CAD report. See Sciba Decl. ¶ 7. Sgt. Sciba concluded that the

                                  12   primary collision factor was Officer Ribeiro’s turning motion but that a contributing factor was
Northern District of California
 United States District Court




                                  13   Mr. Martin’s unpredictable turning motion while he was fleeing (compounded by the fact that he

                                  14   was likely impaired from drinking alcohol). Sgt. Sciba also concluded that Officer Ribeiro could

                                  15   have prevented the collision “if he had not made his turning movement within close proximity to

                                  16   the suspects.” Sciba Decl. ¶ 9; see also Buelna Decl., Ex. 11 (Sciba memo).10

                                  17            Lt. Lagorio was another supervisor on duty the day of the incident. He responded to the

                                  18   scene and also thereafter conducted an investigation, ultimately agreeing with Sgt. Sciba’s

                                  19   conclusions. See Lagorio Decl. ¶¶ 3, 6; see also Buelna Decl., Ex. 12 (Lagorio memo).11

                                  20   “Officer Ribeiro was disciplined for the incident with a documented oral counseling.” Lagorio

                                  21   Decl. ¶ 7.

                                  22                                          II.      DISCUSSION

                                  23   A.       Legal Standard

                                  24            Federal Rule of Civil Procedure 56 provides that a “court shall grant summary judgment

                                  25

                                  26   10
                                         For no apparent reason, Defendants have objected to the Sciba memo. The memo is consistent
                                  27   with the declaration. And even if it were not, Mr. Martin would still be able to show that the
                                       memo could be admitted at trial.
                                  28   11
                                            As above, for no apparent reason, Defendants have objected to the Lagorio memo.
                                                                                        10
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 11 of 30




                                   1   [to a moving party] if the movant shows that there is no genuine dispute as to any material fact and

                                   2   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is

                                   3   genuine only if there is sufficient evidence for a reasonable jury to find for the nonmoving party.

                                   4   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). “The mere existence of a

                                   5   scintilla of evidence . . . will be insufficient; there must be evidence on which the jury could

                                   6   reasonably find for the [nonmoving party].” Id. at 252. At the summary judgment stage, evidence

                                   7   must be viewed in the light most favorable to the nonmoving party and all justifiable inferences

                                   8   are to be drawn in the nonmovant’s favor. See id. at 255.

                                   9          Where a defendant moves for summary judgment based on a claim for which the plaintiff

                                  10   bears the burden of proof, the defendant need only by pointing to the plaintiff’s failure “to make a

                                  11   showing sufficient to establish the existence of an element essential to [the plaintiff’s] case.”

                                  12   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Northern District of California
 United States District Court




                                  13          Where a plaintiff moves for summary judgment on claims that he has brought (i.e., for

                                  14   which he has the burden of proof), he “must prove each element essential of the claims . . . by

                                  15   undisputed facts.” Cabo Distrib. Co. v. Brady, 821 F. Supp. 601, 607 (N.D. Cal. 1992).

                                  16   B.     First Cause of Action – Unlawful Seizure

                                  17          The first cause of action is a claim for unlawful seizure. The complaint describes the

                                  18   unlawful seizure claim as follows: at the time Mr. Martin was hit and run over, Officer Ribeiro

                                  19   “did not have reasonable suspicion and/or probable cause to justify any seizure whatsoever.

                                  20   Defendant simply ran over Plaintiff and determined afterwards if he matched the identifying

                                  21   information of a suspect.” Compl. ¶ 19 (emphasis added).

                                  22          The unlawful seizure claim has been asserted against Officer Ribeiro only. Officer Ribeiro

                                  23   has moved for summary judgment on the claim.

                                  24          The Court grants Officer Martin’s motion. In his opposition brief, Mr. Martin did not brief

                                  25   the unlawful seizure claim. Furthermore, even assuming that Officer Ribeiro seized Mr. Martin at

                                  26   the time Mr. Martin was hit and run over (this issue is in dispute, as discussed below), there is no

                                  27   indication that Officer Ribeiro lacked reasonable suspicion or probable cause to stop Mr. Martin.

                                  28   Dispatch had reported a physical description of the suspects as well as their location, and further
                                                                                         11
                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 12 of 30




                                   1   had reported that one of the suspects had brandished a knife.12 Accordingly, the Court grants

                                   2   Officer Ribeiro summary judgment on the unlawful seizure claim.

                                   3   C.       Second Cause of Action – Excessive Force

                                   4            The second cause of action is a claim for excessive force in violation of the Fourth

                                   5   Amendment. Mr. Martin asserts that Officer Ribeiro used excessive force against him when the

                                   6   officer hit him, ran over him, and then ran over him a second time.

                                   7            The excessive force claim has been asserted against Officer Ribeiro only. Both parties

                                   8   have moved for summary judgment on the claim. (Mr. Martin has moved only with respect to

                                   9   liability, not damages.)

                                  10            1.     Elements of Excessive Force Claim Under the Fourth Amendment

                                  11            Where an excessive force claim is brought under the Fourth Amendment, the force used

                                  12   takes place in the context of a seizure. See Graham v. Connor, 490 U.S. 386, 394 (1989) (“Where
Northern District of California
 United States District Court




                                  13   . . . the excessive force claim arises in the context of an arrest or investigatory stop of a free

                                  14   citizen, it is most properly characterized as one invoking the protections of the Fourth

                                  15   Amendment, which guarantees citizens the right ‘to be secure in their persons . . . against

                                  16   unreasonable . . . seizures’ of the person.”). A court evaluates whether the force used in the

                                  17   seizure was reasonable under the circumstances. See id. at 395. “Determining whether the force

                                  18   used to effect a particular seizure is ‘reasonable’ under the Fourth Amendment requires a careful

                                  19   balancing of ‘“the nature and quality of the intrusion on the individual’s Fourth Amendment

                                  20   interests”‘ against the countervailing governmental interests at stake.” Id. at 396. Factors that can

                                  21   be considered include “the severity of the crime at issue, whether the suspect poses an immediate

                                  22   threat to the safety of the officers or others, and whether [the suspect] is actively resisting arrest or

                                  23   attempting to evade arrest by flight.” Id.

                                  24            2.     Whether a Seizure Took Place

                                  25            As indicated by the above, an essential element in a Fourth Amendment excessive force

                                  26   claim is that force was applied in the context of a seizure specifically. According to Officer

                                  27
                                       12
                                  28      The Court need not address whether probable cause or reasonable suspicion is the proper
                                       standard to apply here, as Mr. Martin did not oppose the summary judgment motion on this issue.
                                                                                       12
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 13 of 30




                                   1   Ribeiro, he is entitled to summary judgment because the collision at issue was accidental, and an

                                   2   accidental collision does not constitute a seizure for purposes of the Fourth Amendment. In

                                   3   support of his position, he cites Brower v. County of Inyo, 489 U.S. 593 (1989).

                                   4          Because Brower is a critical case, it is worth discussing in some detail. The plaintiffs in

                                   5   Brower were the heirs of a man who had died after crashing into a police roadblock. The decedent

                                   6   had stolen a car and had been driving it at high speed for about 20 miles in the attempt to elude the

                                   7   police. The plaintiffs argued that the defendants used excessive force in establishing the

                                   8   roadblock. See id. at 594.

                                   9          The Ninth Circuit dismissed the excessive force claim on the ground that no seizure had

                                  10   taken place. The Supreme Court disagreed.

                                  11                  The Court of Appeals was impelled to its result by consideration of
                                                      what it described as the “analogous situation” of a police chase in
                                  12                  which the suspect unexpectedly loses control of his car and crashes.
Northern District of California
 United States District Court




                                                      We agree that no unconstitutional seizure occurs there, but not for a
                                  13                  reason that has any application to the present case. Violation of the
                                                      Fourth Amendment requires an intentional acquisition of physical
                                  14                  control. A seizure occurs even when an unintended person or thing
                                                      is the object of the detention or taking, but the detention or taking
                                  15                  itself must be willful. . . . [T]he Fourth Amendment addresses
                                                      “misuse of power,” not the accidental effects of otherwise lawful
                                  16                  government conduct.
                                  17                  Thus, if a parked and unoccupied police car slips its brake and pins a
                                                      passerby against a wall, it is likely that a tort has occurred, but not a
                                  18                  violation of the Fourth Amendment. And the situation would not
                                                      change if the passerby happened, by lucky chance, to be a serial
                                  19                  murderer for whom there was an outstanding arrest warrant – even
                                                      if, at the time he was thus pinned, he was in the process of running
                                  20                  away from two pursuing constables. It is clear, in other words, that
                                                      a Fourth Amendment seizure does not occur whenever there is a
                                  21                  governmentally caused termination of an individual’s freedom of
                                                      movement (the innocent passerby), nor even whenever there is a
                                  22                  governmentally caused and governmentally desired termination of
                                                      an individual’s freedom of movement (the fleeing felon), but only
                                  23                  when there is a governmental termination of freedom of movement
                                                      through means intentionally applied. That is the reason there was
                                  24                  no seizure in the hypothetical situation that concerned the Court of
                                                      Appeals. The pursuing police car sought to stop the suspect only by
                                  25                  the show of authority represented by flashing lights and continuing
                                                      pursuit; and though he [i.e., the suspect] was in fact stopped, he was
                                  26                  stopped by a different means – his [i.e., the suspect’s] loss of control
                                                      of his vehicle and the subsequent crash. If, instead of that, the
                                  27                  police cruiser had pulled alongside the fleeing car and sideswiped it,
                                                      producing the crash, then the termination of the suspect’s freedom of
                                  28                  movement would have been a seizure.
                                                                                         13
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 14 of 30




                                   1   Id. at 595-97 (emphasis added and in original); see also Scott v. Harris, 550 U.S. 372, 381 (2007)

                                   2   (noting that officer “does not contest that his decision to terminate the car chase by ramming his

                                   3   bumper into respondent’s vehicle constituted a ‘seizure’”); County of Sacramento v. Lewis, 523

                                   4   U.S. 833, 836-37, 843-44 (1998) (holding that there was no seizure where officer pursued

                                   5   motorcyclist and passenger in police car, motorcycle tipped over as motorcyclist tried a sharp left

                                   6   turn, and officer slammed on brakes and then hit passenger; indicating that officer “accidentally

                                   7   stopped the suspect by crashing into him”).

                                   8          Turning to the facts before it, the Brower Court noted that

                                   9                  Petitioners have alleged the establishment of a roadblock crossing
                                                      both lanes of the highway. In marked contrast to a police car
                                  10                  pursuing with flashing lights, or to a policeman in the road signaling
                                                      an oncoming car to halt, a roadblock is not just a significant show of
                                  11                  authority to induce a voluntary stop, but is designed to produce a
                                                      stop by physical impact if voluntary compliance does not occur. It
                                  12                  may well be that respondents here preferred, and indeed earnestly
Northern District of California
 United States District Court




                                                      hoped, that Brower would stop on his own, without striking the
                                  13                  barrier, but we do not think it practicable to conduct such an inquiry
                                                      into subjective intent. Nor do we think it possible, in determining
                                  14                  whether there has been a seizure in a case such as this, to distinguish
                                                      between a roadblock that is designed to give the oncoming driver the
                                  15                  option of a voluntary stop (e.g., one at the end of a long
                                                      straightaway), and a roadblock that is designed precisely to produce
                                  16                  a collision (e.g., one located just around a bend). In determining
                                                      whether the means that terminates the freedom of movement is the
                                  17                  very means that the government intended we cannot draw too fine a
                                                      line, or we will be driven to saying that one is not seized who has
                                  18                  been stopped by the accidental discharge of a gun with which he
                                                      was meant only to be bludgeoned, or by a bullet in the heart that was
                                  19                  meant only for the leg. We think it enough for a seizure that a
                                                      person be stopped by the very instrumentality set in motion or put in
                                  20                  place in order to achieve that result. It was enough here, therefore,
                                                      that, according to the allegations of the complaint, Brower was
                                  21                  meant to be stopped by the physical obstacle of the roadblock – and
                                                      that he was so stopped.
                                  22

                                  23   Brower, 489 U.S. at 598-99 (emphasis added).

                                  24          Relying on Brower, Officer Ribeiro contends that there was no seizure in the instant case

                                  25   because, even though he intended to stop Mr. Martin, he did not intend to stop Mr. Martin by

                                  26   hitting Mr. Martin or running Mr. Martin over; rather, the collision was an accident. Under that

                                  27   fact scenario, courts have interpreted Brower consistent with Officer Ribeiro’s position. See, e.g.,

                                  28   Soto v. Gaudett, 862 F.3d 148, 161 (2d Cir. 2017) (in a case involving a car chase and then a foot
                                                                                        14
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 15 of 30




                                   1   chase by the police, ending with the plaintiff on foot being hit by a police car and then being tased

                                   2   after running away, agreeing with the district court that there was a dispute of fact “as to whether

                                   3   or not [the officer driving the car] hit [the plaintiff] intentionally”); Evans v. Hightower, 117 F.3d

                                   4   1318, 1321 (11th Cir. 1997) (stating that plaintiff “failed to offer any evidence that the act of

                                   5   running him over with a patrol car was intended as a means to seize him”); Simpson v. City of

                                   6   Dearborn, No. 18-13156, 2019 U.S. Dist. LEXIS 207724, at *14-17 (E.D. Mich. Dec. 3, 2019)

                                   7   (discussing several district court cases where an officer was trying to cut the plaintiff off, was

                                   8   trying to corral the plaintiff with the police car, or chased the plaintiff with the police car, but then

                                   9   accidentally hit the plaintiff ); Toscano v. City of Fresno, No. 1:13-cv-01987-SAB, 2015 U.S.

                                  10   Dist. LEXIS 97018, at *11-12 (E.D. Cal. July 24, 2015) (in a case where a police officer pursued

                                  11   an individual – the officer in his car and the individual on a bicycle – and ran over the individual,

                                  12   killing him, stating that there was a dispute of fact as to whether the officer intentionally bumped
Northern District of California
 United States District Court




                                  13   the bicycle or whether the officer accidentally hit the bicycle as it was falling over); McCormack

                                  14   v. Town of Whitman, No. 10-10461-PBS, 2013 U.S. Dist. LEXIS 38637, at *23-24 (D. Mass. Mar.

                                  15   20, 2013) (in a case where officer acknowledged using the police car to “‘head off’” the plaintiff

                                  16   “in order to prevent him from evading arrest,” concluding there was “a dispute of fact as to

                                  17   whether Officer Leavitt intentionally swerved into Plaintiff in order to prevent him from running

                                  18   or whether the collision was accidental”).

                                  19           The problem for Officer Ribeiro is that that his argument is predicated on the assumption

                                  20   that the collision was in fact accidental, and not intentional. The above cases generally indicate

                                  21   that disputes of fact regarding intent cannot be resolved on summary judgment. In the instant

                                  22   case, there is a genuine dispute as to whether Officer Ribeiro intentionally hit Mr. Martin to

                                  23   apprehend him. For example, the video shows that Officer Ribeiro was driving quite closely to

                                  24   Mr. Martin and his cousin. Also, Mr. Martin testified that, when he moved left, the police car

                                  25   followed him; when he moved right, the police car followed him again. Arguably, instead of this

                                  26   course of action, Officer Ribeiro could have sped past Mr. Martin and his cousin and cut them off

                                  27   further down the bike trail. Accordingly, the Court denies Officer Ribeiro’s motion for summary

                                  28   judgment; a reasonable jury might well reject Officer Ribeiro’s contention that his hitting of Mr.
                                                                                          15
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 16 of 30




                                   1   Martin was accidental and conclude Mr. Martin was intentionally struck by the car in order to stop

                                   2   him.

                                   3          In his own summary judgment motion, Mr. Martin does not agree with the above analysis.

                                   4   According to Mr. Martin, there is no dispute that there was a seizure because there is no dispute

                                   5   that (1) Officer Ribeiro was trying to stop Mr. Martin and (2) Officer Ribeiro intended to make the

                                   6   turn that resulted in Mr. Martin being hit. See Pl.’s Mot. at 13 (arguing that it does not matter

                                   7   whether Officer Ribeiro “intend[ed] to run over Plaintiff”; “[t]he only important fact is that

                                   8   Defendant intended to use his car to restrain Plaintiff’s movement”). Mr. Martin indicates that

                                   9   whether or not Officer Ribeiro intended to hit him simply goes to subjective intent, which is

                                  10   irrelevant under the Fourth Amendment.

                                  11          Mr. Martin’s argument is not entirely without merit. Brower is somewhat confusing in that

                                  12   it states both that a seizure requires intentional conduct and that subjective intent is not to be
Northern District of California
 United States District Court




                                  13   inquired into. Nevertheless, Mr. Martin’s interpretation of Brower is incorrect. To understand the

                                  14   holding in Brower, it should be borne in mind that an excessive force claim was at issue, and not

                                  15   some other kind of unlawful seizure claim – in particular, an unlawful seizure claim that did not

                                  16   involve the application of any force at all.

                                  17          The Supreme Court has explained that a seizure can take place by means of physical force

                                  18   or a show of authority. “A person is seized by the police . . . when the officer, by means of

                                  19   physical force or show of authority, terminates or restrains his freedom of movement.” Brendlin

                                  20   v. Cal., 551 U.S. 249, 254 (2007) (emphasis added). But notably, a show of authority by itself

                                  21   does not constitute a seizure unless the suspect actually submits to that show of authority. See id.

                                  22   (stating that “[a] police officer may make a seizure by a show of authority and without the use of

                                  23   physical force, but there is no seizure without actual submission”); Cal. v. Hodari, 499 U.S. 621,

                                  24   629 (1991) (“assuming that [the officer’s] pursuit in the present case constituted a ‘show of

                                  25   authority’ enjoining Hodari to halt, since Hodari did not comply with that injunction he was not

                                  26   seized until he was tackled”); see also Nelson v. City of Davis, 685 F.3d 867, 876 n.4 (9th Cir.

                                  27   2012) (stating that “the mere assertion of police authority, without the application of force, does

                                  28   not constitute a seizure unless an individual submits to that authority”; but, “when that show of
                                                                                          16
                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 17 of 30




                                   1   authority includes the application of physical force, a seizure has occurred even if the object of

                                   2   that force does not submit”).13

                                   3            Although a seizure can take place by means of physical force or a show of authority, an

                                   4   excessive force claim, by its very nature, involves physical force and not just a show of authority.

                                   5   Thus, in Brower, where the claim at issue was excessive force, the question naturally was whether

                                   6   the police intended to apply that physical force (the roadblock) to the decedent. Cf. Nelson, 685

                                   7   F.3d at 877 (indicating that, even if officers did not intend to hit students with pepperball

                                   8   projectiles and instead simply intended “to subject the students to a shower of pepper spray via

                                   9   area contamination,” the officers still “intentionally directed their use of force at the students”;

                                  10   adding that “[w]hether the officers intended to encourage the partygoers to disperse is of no

                                  11   importance when determining whether a seizure occurred”14). Here, if Officer Ribeiro did not

                                  12   intend to hit Mr. Martin and instead was simply pursuing him and trying to cut him off, that would
Northern District of California
 United States District Court




                                  13   be a mere show of authority – for which there could be no seizure unless and until Mr. Martin

                                  14   submitted to that show of authority. Mr. Martin, therefore, is not correct in arguing that there was

                                  15   a seizure so long as Officer Ribeiro intentionally turned his car. The question is whether he

                                  16   intentionally turned his car to hit Mr. Martin. See Lewis, 523 U.S. at 836-37, 843-44 (1998)

                                  17   (holding that there was no seizure where officer pursued motorcyclist and passenger in police car,

                                  18   motorcycle tipped over as motorcyclist tried a sharp left turn, and officer slammed on brakes and

                                  19

                                  20   13
                                         In Hodari, the Supreme Court acknowledged certain language used in a prior case, United
                                  21   States v. Mendenhall, 446 U.S. 544 (1980) – i.e., “‘[a] person has been “seized” within the
                                       meaning of the Fourth Amendment only if, in view of all the circumstances surrounding the
                                  22   incident, a reasonable person would have believed that he was not free to leave.’” Hodari, 499
                                       U.S. at 628. But the Court emphasized that Mendenhall should not be misconstrued: “It says that
                                  23   a person has been seized ‘only if,’ not that he has been seized ‘whenever’; it states a necessary, but
                                       not a sufficient, condition for seizure – or, more precisely, for seizure effected through a ‘show of
                                  24   authority.’” Id.

                                  25           Notably, Hodari was issued after one of the cases on which Mr. Martin heavily relies. See
                                       Pl.’s Reply at 5 (arguing that “this case falls squarely within Michigan v. Chesternut, 486 U.S. 567
                                  26   (1988), where the Court held activating sirens and/or flashers or ‘operat[ing] the car in an
                                       aggressive manner to block respondent’s course or otherwise control the direction or speed of his
                                  27   movement’ would suggest a seizure under the Fourth Amendment”).
                                       14
                                  28     Presumably, this is the kind of subjective intent that does not matter for Fourth Amendment
                                       purposes.
                                                                                        17
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 18 of 30




                                   1   then hit passenger; indicating that officer “accidentally stopped the suspect by crashing into him”).

                                   2          In his papers, Mr. Martin argues still that using a police car to cut off a person is

                                   3   comparable to using a roadblock (as in Brower). See Pl.’s Mot. at 12-13; see also Brower, 489

                                   4   U.S. at 598 (noting that, even though the police may have preferred or hoped that “Brower would

                                   5   stop on his own, without striking the barrier, . . . we do not think it practicable to conduct such an

                                   6   inquiry into subjective intent”); id. at 598-99 (for purposes of determining whether a seizure has

                                   7   taken place, rejecting distinction “between a roadblock that is designed to give the oncoming

                                   8   driver the option of a voluntary stop (e.g., one at the end of a long straightaway), and a roadblock

                                   9   that is designed precisely to produce a collision (e.g., one located jury around a bend”). Similar to

                                  10   above, Mr. Martin’s argument is not without basis; however, it is ultimately not persuasive. The

                                  11   Supreme Court made clear in Brower that it was affording roadblocks special and unique

                                  12   significance: “[A] roadblock is not just a significant show of authority to induce a voluntary stop,
Northern District of California
 United States District Court




                                  13   but is designed to produce a stop by physical impact if voluntary compliance does not occur.”

                                  14   Brower, 489 U.S. at 598 (emphasis added). Here, assuming that all Officer Ribeiro intended to do

                                  15   was use the police car to cut off Mr. Martin and not hit him, then the maneuver cannot fairly be

                                  16   characterized as – like a roadblock – being designed to produce an inescapable stop by physical

                                  17   impact in the absence of voluntary compliance.

                                  18          3.      Reasonableness of Force Used During Seizure

                                  19          Because there is a genuine dispute as to whether there was a seizure, that would ordinarily

                                  20   be the end of the inquiry – i.e., both parties’ motions for summary judgment should be denied.

                                  21   Officer Ribeiro, however, has argued that, even if there was a seizure, he would still be entitled to

                                  22   summary judgment because the only conclusion that a reasonable jury could arrive at was that the

                                  23   force used was reasonable under the circumstances. See Torres v. City of Madera, 524 F.3d 1053,

                                  24   1056 (9th Cir. 2008) (stating that “[t]he reasonableness of a particular use of force is judged ‘from

                                  25   the perspective of a reasonable officer on the scene,’ and ‘in light of the facts and circumstances

                                  26   confronting them’”).

                                  27          The Court rejects Officer Ribeiro’s argument because a reasonable jury could well find

                                  28   that the force used was not reasonable based on the circumstances, particularly when all facts and
                                                                                         18
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 19 of 30




                                   1   reasonable inferences therefrom are construed in Mr. Martin’s favor. See generally Estate of

                                   2   Lopez v. Gelhaus, 8871 F.3d 998, 1010 (9th Cir. 2017) (in assessing whether a reasonable jury

                                   3   could find use of excessive force, viewing the facts in the light most favorable to plaintiffs). As

                                   4   noted above, “[d]etermining whether the force used to effect a particular seizure is ‘reasonable’

                                   5   under the Fourth Amendment requires a careful balancing of ‘“the nature and quality of the

                                   6   intrusion on the individual’s Fourth Amendment interests”‘ against the countervailing

                                   7   governmental interests at stake.” Graham, 490 U.S. at 396. Factors that can be considered

                                   8   include “the severity of the crime at issue, whether the suspect poses an immediate threat to the

                                   9   safety of the officers or others, and whether [the suspect] is actively resisting arrest or attempting

                                  10   to evade arrest by flight.” Id. Moreover, the Supreme Court has held that “[t]he use of deadly

                                  11   force to prevent the escape of all felony suspects, whatever the circumstances, is constitutionally

                                  12   unreasonable. . . . Where the suspect poses no immediate threat to the officer and no threat to
Northern District of California
 United States District Court




                                  13   others, the harm resulting from failing to apprehend him does not justify the use of deadly force to

                                  14   do so.” Tenn. v. Garner, 471 U.S. 1, 11 (1985); see also Blanford v. Sacramento County, 406

                                  15   F.3d 1110, 1117-18 (9th Cir. 2005) (noting that “Garner articulates a more particularized version

                                  16   of the Fourth Amendment’s objective reasonableness analysis for assessing the reasonableness of

                                  17   deadly force”). In contrast,

                                  18                  [w]here the officer has probable cause to believe that the suspect
                                                      poses a threat of serious physical harm, either to the officer or to
                                  19                  others, it is not constitutionally unreasonable to prevent escape by
                                                      using deadly force. Thus, if the suspect threatens the officer with a
                                  20                  weapon or there is probable cause to believe that he has committed a
                                                      crime involving the infliction or threatened infliction of serious
                                  21                  physical harm, deadly force may be used if necessary to prevent
                                                      escape, and if, where feasible, some warning has been given.
                                  22

                                  23   Garner, 471 U.S. at 11-12; see also id. at 3 (“conclud[ing] that [deadly] force may not be used

                                  24   unless it is necessary to prevent the escape [of a suspected felon] and the officer has probable

                                  25   cause to believe that the suspect poses a significant threat of death or serious physical injury to the

                                  26   officer or others”) ( emphasis added). See, e.g., Blanford, 406 F.3d at 1117-18 (“conclud[ing] that

                                  27   the first [gun] volley [by the police] was objectively reasonable and that the deputies had probable

                                  28   cause to believe that Blanford posed a threat of serious physical harm to themselves, or to others,
                                                                                         19
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 20 of 30




                                   1   because he was armed, refused to give up his weapon, was not surrounded, and was trying to get

                                   2   inside a private residence or in default of that, into the back yard, where his sword could inflict

                                   3   injury that the deputies would not then be in a position to prevent”).

                                   4          In the instant case, the facts viewed in the light most favorable to Mr. Martin are as

                                   5   follows:

                                   6              •   Although dispatch reported that a shooting threat had been made to the security

                                   7                  guards, dispatch did not specify who had made the threat (Mr. Martin or his

                                   8                  cousin), and dispatch included the express qualification that no weapons had

                                   9                  actually been seen.

                                  10              •   Although dispatch reported that one of the males specifically had brandished a

                                  11                  knife; dispatch never reported the actual use of the knife on the security guards.

                                  12                  Moreover, that the suspect had purportedly been bold enough to brandish a knife
Northern District of California
 United States District Court




                                  13                  but not a gun suggests that he did not actually have a gun (as indicated in the first

                                  14                  dispatch) even if he had made a threat to shoot. Hence, any suspicion the suspect

                                  15                  had a gun was weak.

                                  16              •   Although Mr. Martin admitted that he pulled up his pants when he was walking on

                                  17                  the bike trail before the police car came on to the trail and further admitted that he

                                  18                  might have pulled his pants up more than once on the trail, Mr. Martin did not

                                  19                  necessarily touch his waistband during the pursuit specifically (as Officer Ribeiro

                                  20                  claimed, which could suggest the reaching for a weapon).

                                  21              •   Officer Ribeiro did not specifically identify Mr. Martin as the suspect that wore the

                                  22                  Sharks hat (who supposedly brandished the knife); there was no testimony saying

                                  23                  Officer Ribeiro thought Martin had the knife as opposed to his cousin.

                                  24              •   Officer Ribeiro admitted that he never saw a weapon, and no weapon was ever

                                  25                  recovered. There was no evidence that Officer Ribeiro was in imminent danger.

                                  26              •   Officer Ribeiro knew that other officers were in the area since he was in radio

                                  27                  communication with them and/or dispatch during the pursuit; hence, there was

                                  28                  supportive backup to apprehend Mr. Martin.
                                                                                         20
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 21 of 30




                                   1               •   Even though Mr. Martin had climbed the fence at Capitol Expressway, and thus

                                   2                   presumably could have climbed the fence at the bike trail – which would put him in

                                   3                   the popular shopping center area – it would have taken Mr. Martin, even if he was

                                   4                   the suspect reportedly seen with a knife, some time to climb the fence so the public

                                   5                   was not in imminent danger, particularly since there was police backup.

                                   6               •   Hitting a person with a car, including as a means of stopping a person suspected of

                                   7                   a crime, can cause death or serious bodily injury, particularly when the person is a

                                   8                   pedestrian and not, e.g., in another car. See also Orn v. City of Tacoma, 949 F.3d

                                   9                   1167, 1174 (9th Cir. 2020) (stating that “[a] moving vehicle can of course pose a

                                  10                   threat of serious physical harm . . . if someone is at risk of being struck by it”).

                                  11          In light of the above, a reasonable jury could well conclude that, even if Mr. Martin was

                                  12   attempting to evade arrest by flight, the crime at issue was not particularly dangerous, as there was
Northern District of California
 United States District Court




                                  13   not physical confrontation in which the knife was drawn and there was no stabbing or attempted

                                  14   stabbing or injury; there was no imminent danger from Mr. Martin – whether to Officer Ribeiro

                                  15   or to the public – see Gelhaus, 871 F.3d at 1005 (stating that the most important factor under the

                                  16   Graham test is whether the suspect posed an immediate threat to the safety of the officers or

                                  17   others). Therefore, using a car to hit and stop Mr. Martin, a maneuver that threatens life or serious

                                  18   bodily injury, constitutes excessive force.

                                  19          In his papers, Officer Ribeiro relies on the Ninth Circuit’s decision in Torres to argue that

                                  20   “[a] reasonableness inquiry . . . applies when an officer makes a mistake, as was the case here.”

                                  21   Def.’s Mot. at 22; see also Def.’s Mot. at 24 (maintaining that Officer Ribeiro’s mistake was

                                  22   “fail[ing] to advance far enough ahead of the suspects before turning to the right”). But in Torres,

                                  23   it was undisputed that the officer had made a mistake in drawing her Glock when she had meant to

                                  24   draw her Taser. See Torres, 524 F.3d at 1056 (“There is no question that Officer Noriega intended

                                  25   to draw her Taser but mistakenly drew her Glock.”). Here, it is disputed whether Officer Ribeiro

                                  26   made a mistake or whether he acted intentionally to hit Mr. Martin.

                                  27          4.       Qualified Immunity

                                  28          Finally, Officer Ribeiro contends that, even if the force he used was not reasonable under
                                                                                          21
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 22 of 30




                                   1   the circumstances, he is still protected by qualified immunity. See generally Easley v. City of

                                   2   Riverside, 890 F.3d 851, 856 (9th Cir. 2018) (stating that officers are entitled to qualified

                                   3   immunity “unless (1) they violated a federal statutory or constitutional right, and (2) the

                                   4   unlawfulness of their conduct was clearly established at the time”) (internal quotation marks

                                   5   omitted). A significant part of his qualified immunity argument is flawed at the outset – i.e., his

                                   6   reliance on cases assessing whether a seizure occurred in the first instance. To get to qualified

                                   7   immunity, there would have to be the finding that Officer Ribeiro intentionally used force on Mr.

                                   8   Martin; thus, there would be a seizure.

                                   9          This leaves Officer Ribeiro with the argument that, under the facts as construed in Mr.

                                  10   Martin’s favor, his intentional decision to use deadly force, i.e., using his police car to hit and

                                  11   thereby stop Mr. Martin, a pedestrian, did not violate clearly established law on excessive force.

                                  12   Here, Officer Ribeiro primarily relies on the principle that, to overcome qualified immunity, a
Northern District of California
 United States District Court




                                  13   plaintiff must show that it was clearly established at the time that the officer’s conduct was

                                  14   unlawful. See Morales v. Fry, 873 F.3d 817, 821 (9th Cir. 2017) (stating that “the ‘clearly

                                  15   established’ inquiry is a question of law that only a judge can decide”).

                                  16          The Court acknowledges that, in White v. Pauly, 137 S. Ct. 548 (2017), the Supreme Court

                                  17   emphasized that “‘clearly established law’ should not be defined ‘at a high level of generality’”

                                  18   because, “[o]therwise, ‘[p]laintiffs would be able to convert the rule of qualified immunity . . . into

                                  19   a rule of virtually unqualified liability simply by alleging violation of extremely abstract right.’”

                                  20   Id. at 552. In addition, the White Court criticized the lower appellate court’s decision because

                                  21                  [i]t failed to identify a case where an officer acting under similar
                                                      circumstances as Officer White was held to have violated the Fourth
                                  22                  Amendment. Instead, the [panel] majority relied on Graham,
                                                      Garner, and their Court of Appeals progeny [excessive force cases],
                                  23                  which . . . lay out excessive-force principles at only a general level.
                                                      Of course, “general statements of the law are not inherently
                                  24                  incapable of giving fair and clear warning to officers, but “in the
                                                      light of pre-existing law the unlawfulness must be apparent.” For
                                  25                  that reason, we have held that Garner and Graham do not
                                                      themselves create clearly established law outside “an obvious case.”
                                  26

                                  27   Id. (emphasis added).

                                  28          While White cautioned against finding clearly established law in the area of excessive
                                                                                          22
                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 23 of 30




                                   1   force in the absence of case law addressing similar facts, such case law is not invariably required;

                                   2   a violation of clearly established law can be found in “an obvious case.” For instance, in Hope v.

                                   3   Pelzer, 536 U.S. 730 (2002), the plaintiff was a former prison inmate who asserted cruel and

                                   4   unusual punishment in violation of the Eighth Amendment when prison guards twice handcuffed

                                   5   him to a hitching post to sanction him for disruptive conduct. See id. at 733. The Supreme Court

                                   6   held that, based on the facts as alleged by the plaintiff, “the Eighth Amendment violation is

                                   7   obvious. Any safety concerns had long since abated by the time [the plaintiff] was handcuffed to

                                   8   the hitching post because [the plaintiff] had already been subdued, handcuffed, placed in leg irons,

                                   9   and transported back to the prison.” Id. at 738 (also noting “the clear lack of an emergency

                                  10   situation”). Turning to qualified immunity, the Supreme Court noted that, “[a]rguably, the

                                  11   violation was so obvious that our own Eighth Amendment cases gave the respondents fair warning

                                  12   that their conduct violated the Constitution.” Id. at 741. In other words, there was no need for the
Northern District of California
 United States District Court




                                  13   plaintiff to cite to a previous case with a fundamentally similar factual situation. See id. at 739-41;

                                  14   see also id. at 741 (noting that “a general constitutional rule already identified in the decisional

                                  15   law may apply with obvious clarity to the specific conduct in question, even though the very

                                  16   action in question has [not] previously been held unlawful”) (emphasis added; internal quotation

                                  17   marks omitted).15 In a subsequent case, the Supreme Court indicated that Hope was, in fact, a case

                                  18   where the Eighth Amendment violation was so obvious that “there need not be a materially similar

                                  19   case for the right to be clearly established.” Brosseau v. Haugen, 543 U.S. 194, 199 (2004). Here,

                                  20   when the facts are viewed in Mr. Martin’s favor, the instant case presents an obvious

                                  21   constitutional violation.

                                  22            Although Mr. Martin has not pointed to a specific case where an officer’s intentional

                                  23   striking of a suspect with a car was held to violate the Fourth Amendment (perhaps because such

                                  24   conduct is so out of bounds there is no such prior case), obviousness arises from the following.

                                  25   First, the application of force here is potentially deadly – a car can kill a person or cause serious

                                  26
                                       15
                                  27     Ultimately, however, the Supreme Court found that there was a violation of clearly established
                                       law based on “binding Eleventh Circuit precedent, an Alabama Department of Corrections
                                  28   (ADOC) regulation, and a DOJ report informing the ADOC of the constitutional infirmity in its
                                       use of the hitching post.” Hope, 536 U.S. at 741-42.
                                                                                       23
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 24 of 30




                                   1   bodily injury, particularly when the person, a pedestrian, has no protection such as being inside

                                   2   another car. Second, as noted above, viewing the facts in Mr. Martin’s favor, Mr. Martin did not

                                   3   present an imminent threat to either the public or to Office Ribeiro. At best, dispatch had reported

                                   4   that a knife, not a gun, had been seen and was possessed by one of two suspects matching the

                                   5   description of Mr. Martin and his cousin. Mr. Martin did not ever reveal or pull out a knife during

                                   6   the pursuit. Officer Ribeiro never saw a knife. Officer Ribeiro did not know whether Martin is

                                   7   the suspect reportedly brandishing the knife to the security officer. Third, a fence blocked Mr.

                                   8   Martin from the shopping center area, and other officers were in the area; thus there was no

                                   9   imminent threat to the public that required the use of potentially deadly force by Officer Ribeiro.

                                  10          The Ninth Circuit decision in Gelhaus, although it involves some facts that are different

                                  11   from the instant case (e.g., there, the decedent had not committed a serious crime, was not trying

                                  12   to evade arrest by fleeing from the police, and was near an open field in a residential neighborhood
Northern District of California
 United States District Court




                                  13   with few people in the neighborhood), is still instructive. The case underscores that it is clearly

                                  14   established law that (1) the “mere possession of a weapon is insufficient to justify the use of

                                  15   deadly force”; that (2) an individual who is visibly holding a weapon is not necessarily an

                                  16   immediate threat; and that (3) a gun being held with the barrel down is not a basis on which deadly

                                  17   force can be applied, at least not without any objective sign of provocation. Gelhaus, 871 F.3d at

                                  18   1013, 1018-19 (discussing George v. Morris, 736 F.3d 829 (9th Cir. 2013)); see also id. at 1012-

                                  19   13 & n.13 (discussing cases where deadly force was applied when the suspect engaged in

                                  20   outwardly provocative conduct – e.g., suspect reached for the waistband of his pants; suspect was

                                  21   holding a gun and pointing it at the police officers; suspect was behaving erratically, carrying a

                                  22   three-foot saber, consciously disobeyed a warning from police officers that they would shoot if he

                                  23   did not drop the saber, and tried to go inside a house; suspect was advancing at officers with a

                                  24   football-sized rock over his head and was given a warning; suspect attacked officer and turned

                                  25   officer’s gun against him; suspect made a swing at officer with a knife). Here, the facts viewed in

                                  26   Mr. Martin’s favor, establish he was not visibly holding a weapon; the dispatch information about

                                  27   one of two suspects brandishing a knife created far less certainty about Mr. Martin actually

                                  28   possessing a knife than where the police officer sees the weapon. The imminence of the risk to
                                                                                         24
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 25 of 30




                                   1   officers or the public pales in comparison to that in Gelhaus. The underlying crime was

                                   2   threatening a security officer, while serious, did not involve e.g., physical assault and battery,

                                   3   shooting, etc. See id.; cf. Harris v. Roderick, 126 F.3d 1189, 1204 (9th Cir. 1997) (rejecting

                                   4   qualified immunity in a case where FBI agent shot a suspect – who was believed to have killed an

                                   5   FBI agent the previous day – without warning upon the suspect’s returning home; “[l]aw

                                   6   enforcement officials may not kill suspects who do not pose an immediate threat to their safety or

                                   7   to the safety of others simply because they are armed”); Curnow v. Ridgecrest Police, 952 F.2d

                                   8   321, 323, 325 (9th Cir. 1991) (rejecting qualified immunity in a case where, viewing the evidence

                                   9   in the light most favorable to the nonmoving party, the suspect had a gun near him but did not

                                  10   reach for it or point it at the police before the police shot him).

                                  11           The Court therefore denies Officer Ribeiro summary judgment on the issue of qualified

                                  12   immunity – in particular, to the extent Mr. Martin has claimed excessive force when the officer hit
Northern District of California
 United States District Court




                                  13   him and ran him over.

                                  14           The Court also rejects Officer Ribeiro’s contention that qualified immunity should apply to

                                  15   the extent there is a genuine dispute of material fact as to whether the officer backed over Mr.

                                  16   Martin after he had already been hit and run over and, if so, whether the officer intentionally (as

                                  17   opposed to accidentally) did so. Once Mr. Martin was initially hit and run over, he was clearly

                                  18   subdued. At that point, for Officer Ribeiro to then intentionally back over Mr. Martin (viewing

                                  19   the facts in the light most favorable to Mr. Martin) was obviously excessive because he had

                                  20   already been subdued. Cf. Epifan v. Roman, No. 3:11-cv-02591-FLW-TJB, 2014 U.S. Dist.

                                  21   LEXIS 137687, at *32-33 (D.N.J. Sept. 29, 2014) (evaluating “two instances of excessive force

                                  22   . . . : (1) whether Sgt. Roman intentionally hit Plaintiff when his official police vehicle collided

                                  23   with Plaintiff; and (2) whether Sgt. Roman intentionally dragged Plaintiff following the

                                  24   collision”).

                                  25           5.      Summary

                                  26           Both parties’ motions for summary judgment on the excessive force claim are denied.

                                  27   There is a genuine dispute as to whether Officer Ribeiro intentionally or accidentally applied force

                                  28   to Mr. Martin. If the application of force was intentional, a reasonable jury could find –
                                                                                          25
                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 26 of 30




                                   1   construing all facts in the light most favorable to Mr. Martin – that the force used was

                                   2   unreasonable. And construing all facts in the light most favorable to Mr. Martin, qualified

                                   3   immunity would not apply, either for the initial hit and running over or for the backing up over

                                   4   Mr. Martin.

                                   5   D.        Third Cause of Action: Unconstitutional Custom or Policy

                                   6             The third cause of action is a claim for unconstitutional custom or policy. The claim has

                                   7   been asserted against the City only. Mr. Martin asserts that Officer Ribeiro “has not been re-

                                   8   trained or disciplined for explicit use of excessive and deadly force against an unarmed and

                                   9   incapacitated person.” Compl. ¶ 26. Mr. Martin also alleges that “this incident is only the latest to

                                  10   a collection and trend of excessive and deadly force incidents committed by SJPD officers.”

                                  11   Compl. ¶ 26 (citing three incidents in which a person was shot and either killed or seriously

                                  12   injured). Only the City has moved for summary judgment on the third cause of action.
Northern District of California
 United States District Court




                                  13             Because “Plaintiff does not oppose Defendant[‘]s motion for summary judgment against

                                  14   his Monell claim,” Pl.’s Opp’n at 9 n.3, the Court grants the City’s motion on the claim for

                                  15   unconstitutional custom or policy.

                                  16   E.        Fourth and Sixth Causes of Action: Battery in Violation of California Penal Code § 242

                                  17             and Excessive Force in Violation of the Bane Act (California Civil Code § 52.1)

                                  18             The fourth and sixth causes of action are state law claims – respectively, for battery in

                                  19   violation of California Penal Code § 24216 and for excessive force in violation of the Bane Act.

                                  20   See Cal. Civ. Code § 52.1.17 The battery claim is asserted against Officer Ribeiro only. The §

                                  21

                                  22   16
                                         California Penal Code § 242 defines battery as “any willful and unlawful use of force or
                                  23   violence upon the person of another.” Cal. Pen. Code § 242.
                                       17
                                  24        California Civil Code § 52.1 provides for liability where a person,

                                  25                    whether or not acting under color of law, interferes by threat,
                                                        intimidation, coercion, or attempts to interfere by threat,
                                  26                    intimidation, or coercion, with the exercise or enjoyment by any
                                                        individual or individuals of rights secured by the Constitution or
                                  27                    laws of the United States, or of the rights secured by the
                                                        Constitution or laws of [California].
                                  28
                                       Cal. Civ. Code § 52.1(b).
                                                                                           26
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 27 of 30




                                   1   52.1 claim has been asserted against both Officer Ribeiro and the City.

                                   2           Defendants argue that they are entitled to summary judgment on these claims based on an

                                   3   immunity provided for in California Vehicle Code § 17004. Section 17004 provides as follows:

                                   4                    A public employee is not liable for civil damages on account of
                                                        personal injury to or death of any person or damage to property
                                   5                    resulting from the operation, in the line of duty, of an authorized
                                                        emergency vehicle while responding to an emergency call or when
                                   6                    in the immediate pursuit of an actual or suspected violator of the
                                                        law, or when responding to but not upon returning from a fire alarm
                                   7                    or other emergency call.
                                   8   Cal. Veh. Code § 17004 (emphasis added).

                                   9           1.       Officer Ribeiro

                                  10           Mr. Martin contends that § 17004 does not afford Officer Ribeiro immunity because the

                                  11   purpose of the statute is to protect officers from liability for accidental injuries only – e.g., when

                                  12   an officer is engaged in a high-speed car chase of a suspect and accidentally causes a crash,
Northern District of California
 United States District Court




                                  13   whether impacting a bystander or the suspect. Although this may rationally be presumed to be the

                                  14   impetus for the law, Mr. Martin cites no caselaw, legislative history, or other authority to support

                                  15   this proposition. The text of § 17004 is broad and does not contain such a limitation. In fact, the

                                  16   reference in California Vehicle Code to “negligent or wrongful act[s] or omission[s]” by a public

                                  17   entity, Cal. Veh. Code § 17004 (emphasis added), suggests that § 17001 covers more than just

                                  18   accidents. The Court therefore grants Officer Ribeiro summary judgment on the battery and §

                                  19   52.1 claims.

                                  20           2.       City

                                  21           Unlike Officer Ribeiro, the City has been sued for a § 52.1 violation only (vicarious

                                  22   liability); it has not been sued for battery. The City cannot claim the benefit of § 17004 because,

                                  23   on its face, the statute refers to a “public employee” not being liable. Section 17004 says nothing

                                  24   about the liability of a public entity. In fact, public entity liability is addressed in California

                                  25   Vehicle Code §§ 17001 and 17004.7.

                                  26                •   Section 17001 provides as follows: “A public entity is liable for death or injury to

                                  27                    person or property proximately caused by a negligent or wrongful act or omission

                                  28                    in the operation of any motor vehicle by an employee of the public entity acting
                                                                                          27
                                            Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 28 of 30




                                   1                   within the scope of his employment.” Cal. Veh. Code § 17001 (emphasis added);

                                   2                   see also Brummett v. Cty. of Sacramento, 21 Cal. 3d 880, 885 (1978)

                                   3                   (“conclud[ing] . . . that section 17004 defined only a limited immunity, i.e., an

                                   4                   employee immunity, and that section 17001 ‘otherwise’ provides for public entity

                                   5                   liability[;] Vehicle Code section 17001, therefore, is cognizable under the exception

                                   6                   of section 815.2, subdivision (b)”18) (emphasis added).

                                   7               •   Section 17004.7 provides in relevant part as follows: “A public agency employing

                                   8                   peace officers that adopts and promulgates a written policy on, and provides regular

                                   9                   and periodic training on an annual basis for, vehicular pursuits complying with

                                  10                   subdivisions (c) and (d) is immune from liability for civil damages for personal

                                  11                   injury to or death of any person or damage to property resulting from the collision

                                  12                   of a vehicle being operated by an actual or suspected violator of the law who is
Northern District of California
 United States District Court




                                  13                   being, has been, or believes he or she is being or has been, pursued in a motor

                                  14                   vehicle by a peace officer employed by the public entity.” Cal. Veh. Code §

                                  15                   17004.7(b)(1).

                                  16            In Defendants’ motion for summary judgment, the City did not invoke the protections

                                  17   afforded by § 17004.7.

                                  18   F.       Fifth Cause of Action: Negligence

                                  19            In the fifth cause of action, Mr. Martin asserts a claim for negligence. The claim is

                                  20   asserted against both Officer Ribeiro and the City. Mr. Martin has moved for summary judgment

                                  21   on the negligence claim – but only with respect to liability, but not with respect to the affirmative

                                  22   defense of comparative fault or damages.19

                                  23            Presumably, by bringing a negligence claim, Mr. Martin is bringing an alternative theory

                                  24

                                  25
                                       18
                                         California Government Code § 815.2(b) provides: “Except as otherwise provided by statute, a
                                       public entity is not liable for an injury resulting from an act or omission of an employee of the
                                  26   public entity where the employee is immune from liability.” Cal. Gov’t Code § 815.2 (emphasis
                                       added).
                                  27   19
                                         At the hearing, the City seemed to suggest that Mr. Martin only moved for summary judgment
                                  28   with respect to Officer Ribeiro, and not the City. For purposes of this opinion, the Court assumes
                                       that Mr. Martin moved for summary judgment as to both Defendants.
                                                                                        28
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 29 of 30




                                   1   of liability – i.e., asserting that, even if the collision was accidental (thus, no seizure), Officer

                                   2   Ribeiro, as well as the City, can still be held liable. That being the case, Defendants’ argument

                                   3   that Officer Ribeiro acted reasonably, as discussed in conjunction with the excessive force claim,

                                   4   is off point.

                                   5           However, if Officer Ribeiro only acted negligently, it is clear that he would be afforded the

                                   6   protection of § 17004 immunity. The Court therefore denies Mr. Martin’s motion for summary

                                   7   judgment as to Officer Ribeiro.

                                   8           This leaves Mr. Martin’s motion for summary judgment against the City. The City’s

                                   9   liability is predicated on respondeat superior liability. Thus, if Officer Ribeiro acted negligently,

                                  10   then the City would be held vicariously liable (unless it had a basis for asserting immunity). As to

                                  11   whether Officer Ribeiro acted negligently, the Court concludes that there is a genuine dispute of

                                  12   material fact. Admittedly, there are many facts that weigh in Mr. Martin’s favor. The video
Northern District of California
 United States District Court




                                  13   footage shows that, at points during the pursuit, the police car seemed only a few feet behind Mr.

                                  14   Martin; in fact, Officer Ribeiro admitted that at times he was as close as 3 feet. Moreover, two of

                                  15   Officer Ribeiro’s supervisors concluded that the collision could have been prevented if Officer

                                  16   Ribeiro had not “made his turning movement within close proximity to the suspects.” Sciba Decl.

                                  17   ¶ 9. (Both supervisors, of course, also found Mr. Martin’s behavior a contributing factor to the

                                  18   accident.) Given these facts, it is not difficult to imagine a jury finding Officer Ribeiro negligent,

                                  19   which would then trigger the City’s liability.

                                  20           That being said, it is still possible that a reasonable jury could find that Officer Ribeiro was

                                  21   not negligent. For example, it is possible that a reasonable jury could find that, even if the

                                  22   collision could have been prevented by the officer cutting Mr. Martin off further down the bike

                                  23   trail, that does not mean that the officer negligently executed the turn (e.g., too early, too sharply).

                                  24   A reasonable jury might also find that Mr. Martin’s actions (including his inebriation and sudden

                                  25   change in direction) caused the contact with the car.

                                  26           The Court therefore denies the motion for summary judgment as to the City as well.

                                  27   ///

                                  28   ///
                                                                                           29
                                         Case 3:19-cv-01227-EMC Document 64 Filed 10/06/20 Page 30 of 30




                                   1                                       III.      CONCLUSION

                                   2          For the foregoing reasons, Mr. Martin’s motion for summary judgment on the excessive

                                   3   force and negligence claims (second and fifth causes of action) is denied.

                                   4          As for Defendants’ motion, the Court grants it in part. Specifically, the Court grants the

                                   5   motion with respect to the first, third, and fourth causes of action (unlawful seizure,

                                   6   unconstitutional custom or policy, and battery). The Court also grants summary judgment to

                                   7   Officer Ribeiro – but not the City – on the sixth cause of action (violation of § 52.1). The motion

                                   8   is otherwise denied.

                                   9          This leaves for trial: (1) excessive force (against the officer); (2) negligence (against the

                                  10   City) (if the officer were to move for summary judgment, he would have § 17004 immunity); and

                                  11   (3) § 52.1 (against the City).

                                  12          This order disposes of Docket Nos. 47 and 48.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: October 6, 2020

                                  17

                                  18                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         30
